679 S.E.2d 134 (2009)
STATE of North Carolina
v.
Farley Linford BERNARD.
No. 282P08.
Supreme Court of North Carolina.
June 17, 2009.
Farley L. Bernard, Pro Se.
Catherine F. Jordan, Assistant Attorney General, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 18th of May 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Dismissed by order of the Court in conference, this the 17th of June 2009.